 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDPullman Trailmobile, a Division of Pullman Incorpo-rated and Allied Industrial Workers of Amer-ica, Local 591. Case 14-CA-13015May 9, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn February 13, 1980, Administrative LawJudge Abraham Frank issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbrief, and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to the Section 10(c) of the NationalLabor Relations Act, as amended, the NationalLabor Relations Board adopts as its Order the rec-ommended Order of the Administrative Law Judgeand hereby orders that the Respondent, PullmanTrailmobile, a Division of Pullman Incorporated,Charleston, Illinois, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order.DECISIONSTATEMENT OF THE CASEABRAHAM FRANK, Administrative Law Judge: Thecharge in this case was filed on September 27, 1979,1 andthe complaint, alleging violations of Section 8(a)(3) and(I) of the Act, issued on October 24. The hearing washeld on November 27 at St. Louis, Missouri.At issue in this case are questions of whether Respond-ent restrained and coerced employees and transferred anemployee in retaliation for the employee's filing of griev-ances.FINDINGS OF FACT AND CONCLUSIONS OF LAWA. Preliminary Findings and ConclusionsRespondent, with its principal office and place of busi-ness in Charleston, Illinois, is the only facility involvedin this proceeding and is engaged in the business of man-ufacturing, selling, and distributing truck trailers and re-lated products. Respondent admits, and I find, that it isI All dates are in 1979 unless otherwise indicated.249 NLRB No. 59engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.The Charging Party, hereinafter called the Union, is alabor organization within the meaning of Section 2(5) ofthe Act.B. The FactsAt all times material herein, Respondent and theUnion have been parties to a collective-bargaining con-tract effective from January 1977 to 1980. Don Stephenswas employed by Respondent as a production employeein department 915 on March 12. On July 20 Stephenswas appointed steward in that department. From thatdate until his transfer on September 14 Stephens proc-essed on behalf of himself and other employees 13 griev-ances, 12 of them during the last week of August and thefirst 2 weeks of September.On or about September 3 Committeeman Gary Collinswas called to the Office of Industrial Relations ManagerDennis Robinson. Robinson said that there was an over-abundance of grievances coming from department 915and from what he could see it looked like Don Stephenswas an overzealous steward. Collins told Robinson thatCollins had talked to Don Stephens frequently and hadtalked to Supervisor Jeff Reed on several occasions. Col-lins also told Robinson from what Collins could see theproblem was with the supervisor rather than the ste-ward.On September 13 employee Brenda Jordan told Ste-phens that Jeff Reed, Stephens' foreman, had askedJordan if Jordan had heard anything about Stephens get-ting transferred. That evening Stephens met with Collins,who prepared a grievance for Stephens to be processedin the event Stephens was transferred. Stephens receivedthe grievance from Collins the morning of September 14and placed it in his union file. That afternoon, about 3:20p.m., Reed approached Stephens and said, "Don, you areno longer in this department. You have been transferredto Mod, which is Department 451." Stephens asked if itwas a permanent or temporary transfer. Reed replied, "Idon't know, I don't care, as long as I get you out ofhere." Stephens asked Reed who would know about Ste-phens' transfer. Reed said Stephens would have to talkto Robinson. Stephens then took his prepared grievancefrom his union file and handed it to Reed, saying, "Mr.Reed, I have something for you." Reed took the griev-ance, tore it, crumpled it, and threw it in the trash. Reedsaid, "This is what I think about your damn union. Youcan take it and shove it. He who laughs last laughs best."By this time 20 or 30 employees had gathered aroundReed and Stephens. One of the employees retrieved thetorn grievance and handed it to Stephens.Shortly thereafter Stephens, Union President FrankJones, and Collins met in Robinson's office with Reed,Robinson, and General Foreman of production JuniorKerans. Jones explained what had happened and askedfor the discharge of Reed because of his conduct in de-stroying a union paper. At this point Reed said, "I'vehad so many grievances filed against me, I just can't takeit no more." Jones questioned Reed about his attitudeand temper. Reed finally said, "I've got better things todo" or "I can't take any more of this" and walked out. PULLMAN TRAILMOBILE, A DIVISION OF PULLMAN INC.431At that point Stephens asked, "Well, what about mytransfer?" Robinson replied, "Well, it stands as it is." Ste-phens asked, "Well, why am I transferred?" Kerans re-plied, "Well, we've been having problems in that depart-ment, and we decided to get rid of some of the prob-lems." Kerans also said that Stephens was a troublemak-er. Jones then said, "Do you mean to tell me that DonStephens is a troublemaker because he had filed a griev-ance, a right that he does have." Kerans replied, "Well,we were having problems in that department and we gotrid of them." During the course of the meeting Keranssaid, "Don is a good worker, he's a leader and he's wellrespected."On Monday morning, September 17, Jones met withRobinson in Robinson's office. Jones was prepared to filea new grievance, but withdrew it when Robinson in-formed Jones that Reed had been discharged because hehad torn up a union document.Kerans testified to a number of reasons for the transferof Stephens. Transfers were a common occurrence at theplant and Stephens was transferred in the normal courseof business along with other employees. Kerans also tes-tified, however, Stephens was selected for transfer be-cause he had an "attitude problems." Stephens, accord-ing to Kerans, would finish his particular job and wouldnot help another employee keep the line flowing. Ste-phens' attitude influenced other employees in the depart-ment and efficiency fell off.Kerans also testified that another reason for Stephens'transfer was Kerans' belief that Stephens had solicitedgrievances in violation of the contract. On one occasionKerans had been told by employee Brad Winkey thatStephens had attempted to induce Winkey to file a griev-ance. Winkey did not testify.Still another reason for Stephens' transfer was Ste-phens' unfair accusation against Reed. A female employ-ee in department 915 became the object of Reed's andStephens' attention because she preferred to be lightly ornot at all underclad in the modern style. As a result,when she moved, she moved without restraint, to thedistraction of vulnerable males. Stephens reported toKerans that Reed was flirting with the ostentatiousyoung lady, that Reed had told her if she persisted inflaunting her glandular charms in his face, he wouldhave to do something about it. Kerans later determinedthat Reed was merely counseling the young lady, notflirting with her.On cross-examination, Kerans conceded that he re-garded Stephens as a troublemaker and that Kerans hadtrouble with Stephens as a steward because Stephensfiled too many grievances.Analysis and Final Conclusions of LawI conclude that Respondent violated Section 8(a)(1) ofthe Act by the following conduct:1. Foreman Reed's action on September 14 in throw-ing a union grievance in the trash container with thecomment, "This is what I think of your damn union," inthe presence of 20 or 30 employees necessarily had theeffect of restraining and coercing employees with respectto their contractual and statutory right to file grievanceswith their employer concerning their terms and condi-tions of employment.2. General Foreman Kerans' statement on September14 that Stephens was a troublemaker and, in the contextof questions as to why Stephens was transferred and ifhe was a troublemaker because he had filed a grievance,that Respondent was having problems in department 915and had gotten rid of them. In the absence of any otherresponse to Stephens' question, as to why he was trans-ferred, and Collins' question, as to whether Stephens wasa troublemaker because he filed a grievance, Stephensand the union officials present could reasonably interpretKerans' answer to mean that Respondent's problem indepartment 915 was the over-zealous steward, Stephens,who filed too many grievances and the solution to thatproblem was the transfer of the steward. Such conductrestrained and coerced Stephens and other employees intheir right to engage in protected concerted activity, in-cluding the filing of grievances.I conclude that Respondent violated Section 8(a)(3)and (1) of the Act by transferring Don Stephens fromdepartment 915 to department 451.It is clear from the record that Robinson, Reed, andKerans believed that Stephens was an overzealous ste-ward and filed too many grievances. Robinson had so in-formed Collins on September 3. Kerans admitted to thisview during cross-examination. Reed's anger and frustra-tion with Stephens, because of Stephens' filing of griev-ances, is too clear on the record to require further com-ment. As found above, Kerans statement during the Sep-tember 14 meeting, that Respondent had problems in De-partment 915 and has gotten rid of them, referred to Ste-phens' conduct in filing grievances and Respondent's de-cision to transfer him because of such conduct. No men-tion was made at that time of the several reasons nowadvanced by Respondent for Stephens' transfer.Kerans' explanation as to why Stephens was trans-ferred is a mishmash of unsupported, inconsistent, andtrifling reasons. Records in the possession of Respondentwere not produced to support Respondent's contentionthat production in department 915 was adversely affectedby Stephens' poor work habits and conduct. Kerans testi-fied that Stephens deserved discipline, but that the trans-fer was not a disciplinary measure. Indeed, despite Re-spondent's 4-step disciplinary procedure, Stephens wasnever issued a written warning. Only hearsay was ad-duced by Respondent to support its contention that Ste-phens solicited grievances.Finally, there is the matter of the flirtatious female em-ployee, who, according to Stephens, had elicited a corre-sponding reaction from Reed. Kerans was satified thatReed had not responded improperly, but neither Reednor the young lady testified, and here, again, Respondentoffers only hearsay to justify the transfer of Stephens.Moreover, while Stephens may not have correctly inter-preted Reed's attitude toward the young lady and may,indeed, have overreacted himself, Stephens, as steward,had right to call Kerans' attention to a matter Stephensviewed as a problem in the department that could resultin an unspecified "outrage." In this respect, he may per-haps have been, as Respondent charged, an overzealous 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDsteward, but such conduct is not a lawful reason for histransfer.Accordingly, I conclude that Respondent in transfer-ring Stephens from department 915 to department 451 onSeptember 14, was motivated by Stephens' conduct infiling grievances and that the reasons now advanced areeither pretextual or afterthoughts to conceal Respond-ent's real reason. By such conduct, Respondent discrimi-nated against Stephens because of his union and protect-ed concerted activities and thereby violated Section8(a)(3) and (1) of the Act.The above unfair labor practices are unfair labor prac-tices within the meaning of Section 2(6) and (7) of theAct.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, I hereby make thefollowing recommended:ORDER2The Respondent, Pullman Trailmobile, a Division ofPullman Incorporated, Charleston, Illinois, its officers.agents, successors, and assigns, shall:I. Cease and desist from:(a) Restraining and coercing employees from engagingin union and protected concerted activity by destroyingunion grievance papers in the presence of employees in awanton, flagrant, and abusive manner.(b) Restraining and coercing employees from engagingin union and protected concerted activity by informingemployees that a union steward was transferred from onedepartment to another because his filing of grievanceshad become a problem.(c) Discriminating against employees because of theirunion and protected concerted activity in the filing ofgrievances by transferring an employee from one depart-ment to another.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Rescind the transfer of Don Stephens from depart-ment 915 to department 451, or any other department,and restore him to his position in department 915 with-out prejudice to his seniority and all other rights andprivileges.(b) Post at its plant in Charleston, Illinois, copies ofthe attached notice marked "Appendix.": Copies of said2 In the event no exceptions are filed as provided by Sec. 12 46 of theRules and Regulations of tile National I.abor Relations Board. the find-ings, conclusions. and recommended Order herein shall, as provided inSec. 102 4 of the Rules and Regulatilons, he adopted by the Board an(lbecome its findings, conclusions, and Order, and all objectlions theretoshall be deemed waived fr all purposesa In the event that this Order is enforced by a Judgmnlent of a UnittedStates (Court of Appeals. the words itl the notice reading l'osted hbnotice on forms provided by the Regional Director forRegion 14, after being duly signed by an authorized rep-resentative of Respondent, shall be posted by Respond-ent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that the notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of receipt of thisDecision and Recommended Order what steps Respond-ent has taken to comply herewith.Order of the National Labor Relations Board" hall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWtI WILL NoT restrain and coerce our employeesfrom engaging in union and protected concerted ac-tivity by destroying union grievance papers in thepresence of our employees in a wanton, flagrant,and abusive manner.WE WILL_ NOT restrain and coerce our employeesfrom engaging in union and protected concerted ac-tivity by informing our employees that a union ste-ward was transferred from one department to an-other because his filing of grievances had become aproblem.WE Wll.I NOT discriminate against our employeesbecaus, of their union and protected concerted ac-tivity in the filing of grievances by transferring em-ployees from one department to another.WI: vWll NOI in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act.WF wnl.l rescind the transfer of Don Stephensfrom department 915 to Department 451 or anyother department, and restore him to his position indepartment 915 without prejudice to his seniorityand all other rights and privileges.PULI MAN TRAII.MOBIlI., A DIVISION 01PUI.I.MAN INCORPORATI I)